KAROHL, Judge,
concurring in part and dissenting in part.
I concur in part and dissent in part. Mov-ant’s claim that the state failed to prove he was a class X offender is without merit. Accordingly, I concur in that part of the majority opinion which so holds.
Movant is entitled to an evidentiary hearing because he has alleged facts, not conclusions, which, if proven, would warrant relief, and the allegations are not refuted by the record. Brewer v. State, 823 S.W.2d 12 (Mo.App.1991). Movant’s amended Rule 24.035 motion states, in paragraph 6(c), “counsel failed to advise and inform movant of the consequences of being sentenced as a Class X offender.” Movant’s pro se motion, which is incorporated by reference into the amended motion, states in paragraph 9(a), he was prejudiced by plea counsel’s failure in that he “would not have answered the trial court’s inquiries in a manner as directed by his counsel.” The motion court is governed by the Rules of Civil Procedure insofar as applicable. Rule 24.035(a). As such, averments are to be accorded their reasonable and fair intendment. Jones Holding Co., Inc. v. Walter, 792 S.W.2d 61, 63 (Mo.App.1992).
The majority opinion contains the statement “this allegation cannot be read to mean Gilliehan would have entered a plea of not guilty.” I find no support whatever for that statement. More to the point, it is irrelevant. It constitutes a reverse approach. Movant had previously entered a plea of not guilty and the only relevant inquiry is whether the facts alleged by movant and not refuted by the record affected the voluntariness of withdrawing the existing not guilty plea and tendering the Alford plea. Movant alleges he did not enter a knowing and voluntary plea. The record does not offer any support for a finding that he did.
Some of the questions which were asked and answered by movant were whether he accepted the offer of the state and whether he was waiving a jury trial. The allegations in paragraph 9(a) would support evidence that he was not accepting the offer made by the state because he did not understand it and that he would not have waived a jury trial if the legal definition of the simple offer *758“four years as a class X offender” had been explained to him by his plea counsel. It is significant that the offer was very short and simple and contained two elements, a term of years and class X offender status. Movant clearly alleges that counsel never explained and movant did not understand the legal definition and the consequences of the second term of the. plea which consisted of two elements.
It is important to note that this case is not like those where a defendant enters a guilty plea for a term of years, and some time thereafter learns that a class X offender status will require the minimum period of incarceration. In the present case, the agreement was “four years as a class X offender.” An explanation of the consequences of accepting the offer by defining its terms would have been a simple matter. Movant alleges he was prejudiced because no such definition was supplied by counsel and no reference was made at the plea hearing about the legal consequences attending class X offender status. The allegation in the motion that mov-ant was not informed and did not know the meaning of class X offender constitutes a fact pleading not refuted by the record. Movant is entitled to an evidentiary hearing to establish whether movant knew the consequences of being sentenced as a class X offender.
The risk of succeeding falls upon movant. Movant was caught in the act of commission of the charged crimes by police officers. Proof of guilt at trial would seem fairly simple. If movant were successful in proving that the Alford pleas were not knowing and voluntary he faces the prospect of consecutive twenty year sentences as a class X offender for the commission of two class C felonies. Under the circumstances movant’s risk of success in comparison to the length of mandatory imprisonment, 80% of four years as originally sentenced, is a matter for him to decide. Rule 24.035(g) requires a hearing if he wants it even if the result might be an extended prison term.
I concur in holding the record supports a finding that movant was convicted of three unrelated felonies before entering the pleas in the present case. He is a class X offender. I dissent from that part of the opinion which affirms denial of an evidentiary hearing on the one issue of whether the plea was knowing and voluntary.